Citation Nr: 0007968	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether termination of Section 306 pension benefits effective 
January 1, 1990, was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1942 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), whereby the veteran's right to Section 306 
pension was terminated effective January 1990.  It appears 
that the veteran has requested to be placed back on the 
pension rolls.  This matter is not before the Board at this 
time and is referred back to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran was in receipt of Section 306 pension 
benefits from 1953 until the time they were terminated in 
January 1990.

2.  The applicable statutory income limitation for a veteran 
with no dependents in 1989 was $7351.  

3.  The veteran's countable income for 1989 was at least 
$7,621.09.  


CONCLUSION OF LAW

The countable income of the veteran was excessive for receipt 
of Section 306 pension benefits for 1989; thus Section 306 
pension benefits were properly terminated, effective January 
1, 1990.  38 C.F.R. §§ 3.26, 3.252, 3.262, 3.660 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of a veteran for Section 306 disability 
pension depends on countable income.  Pertinent regulations 
provide that Section 306 pension benefits shall be terminated 
if countable annual income exceeds applicable income 
limitations.  The applicable income limitation for a veteran 
with no dependents in 1989 was $7351.  

In determining countable income for Section 306 pension, 
payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received, and total 
income for the full calendar year will be considered.  38 
C.F.R. § 3.252 (1999).  Income derived from Social Security 
benefits is considered income as a retirement benefit.  38 
C.F.R. § 3.262(f) (1999).  Ten percent of the retirement 
payments are to be excluded in computing income received.  38 
C.F.R. § 3.262(e)(2) (1999).  Payments derived from interest 
disbursements are considered income as is wage income; these 
sources of income are not excluded under 38 C.F.R. § 3.262.  

Historically, the record shows that the veteran was 
originally granted entitlement to Section 306 pension in 
November 1953.  The record initially shows that in June 1960, 
the veteran was provided a VA Form 21-6896, which informed 
him of the necessity of informing the RO immediately of any 
change in income, net worth, or other change in his family 
status.  In March 1967, he was reminded to report all of his 
income.  

In November 1986 and December 1988, the veteran was furnished 
VA Forms 21-8768 which informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.

A review of the record reflects that the veteran submitted 
annual Eligibility Verification Reports (EVRs).  In pertinent 
part, the record shows that in October 1989, an EVR was 
received from the veteran in which he reported that his sole 
source of income was Social Security benefits of $357 
monthly.  In light of this report, the veteran's Section 306 
pension benefits were continued as his annual income was 
below the statutory limitation of $7351.  However, 
thereafter, information was received showing that the veteran 
had additional income during 1989.  In April 1994, the 
veteran confirmed this information.  

Specifically, in a corrected EVR, the veteran reported that 
during 1989, he received $ 415.90 monthly in Social Security 
benefits ($4,990.80 annually); $27 in interest payments 
annually; and $3,294.51 in wage income annually.  In 
addition, he reported unreimbursed medical expenses in the 
amount of $582.80.  

As noted, 10 percent of benefits from Social Security may be 
excluded.  Thus, his countable income from Social Security 
for 1989 was $4,491.72.  This income combined with wages and 
interest totals $7,813.23.

In addition, for purposes of Section 306 disability pension, 
there will be excluded unreimbursed amounts paid for unusual 
medical expenses.  Unreimbursed amounts which exceed 5 
percent of the veteran's reported annual income are 
considered unusual.  38 C.F.R. § 3.262 (1999).  Even when 
medical expenses which exceed five percent of that total 
income figure is deducted, the amount of countable income for 
1989 was well in excess of the statutory limitation of $7351 
for 1989.  

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2) (1999).  A review of the calculated 
figures above shows that the veteran's income in 1989 
exceeded the applicable statutory limits.  Accordingly, 
Section 306 pension benefits were properly terminated 
effective January 1, 1990, since it was discontinued due to 
an increase in his income in 1989.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.252, 3.262, 3.660 (1999).  

Termination of Section 306 pension because of excessive 
income precludes a person from thereafter establishing 
entitlement under any other pension program except the 
improved death pension program.  38 C.F.R. § 3.960 (1999).  
The veteran has indicated that he wants his pension benefits 
reinstated.  The Board has referred this matter to the RO in 
the introductory portion of this decision.  


ORDER

The appeal is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

